PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/248,287
Filing Date: 15 Jan 2019
Appellant(s): Adobe Inc.



__________________
Griffin Kennedy
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 05/06/2022.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 12/13/2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”


WITHDRAWN REJECTIONS
The following grounds of rejection are not presented for review on appeal because they have been withdrawn by the examiner.  The 35 U.S.C. § 103 rejection of claims 14-20 are withdrawn.

(2) Response to Argument
Examiner’s response is in Bold below.  

Appellant argues step 2A prong 1 on page 7-10 of the response:

1. Independent Claims 1, 5 and 14 are Patent Eligible Under the First Prong of USPTO Step 2A of the 2019 PEG as they do not Recite an Abstract Idea.

The Office Action errs in rejecting the claims under 35 U.S.C. § 101, because the claims do not recite a judicial exception. In particular, the pending independent claims do not recite a method of organizing human activity, such as a fundamental economic practice or commercial or legal interactions (e.g., advertising or marketing or sales activity) as argued by the Office Action.
A claim “recites a judicial exception when the judicial exception is ‘set forth’ or ‘described’ in the claim.” October 2019 Update at p. 1. There are two ways in which a claim can recite a judicial exception, such as an abstract idea: (i) by clearly stating the judicial exception or (11) by describing the concept of the judicial exception even if the judicial exception is not expressly included in the language. See Jd. 
	A fundamental economic practice includes “subject matter relating to the economy and commerce.” /d. at 5. Some examples of a fundamental economic practice include hedging, insurance, mitigating risk, local processing of payments for remotely purchased goods, using a marking affixed to the outside of a mail object to communicate information about the mail object, placing an order based on displayed marketing information, rules for conducting a wagering game, financial instruments designed to protect against the risk of investing in financial instruments, offer-based price optimization. Jd; Manual of Patent Examining Procedure (hereinafter MPEP) §2106.04(a)(2)(ID)(A).
Commercial or legal interactions include “subject matter relating to agreements in the form of contracts, legal obligations, advertising, marketing or sales activities or behaviors, and business relations.” October 2019 Update at p. 5. Examples of such interactions include a transaction performance guaranty, processing insurance claims, tax-free exchanges of real estate, arbitration, using advertising as an exchange of currency, offer-based price optimization (which pertains to marketing), structuring of a sales force or marketing company, processing a credit application, or processing information through a clearing house. Id. at pp. 5-6.
The pending independent claims do not “clearly state” a fundamental economic practice as argued by the Office Action. Nor do the pending independent claims “clearly state” a commercial or legal interaction as argued by the Office Action. Indeed, the Office Action does not argue that the pending independent claims “clearly state” the asserted abstract idea. At least, the Office Action does not point to specific language that includes a clear statement of the alleged abstract ideas. Rather, the Office Action (at 5-6) merely recites the claim language and argues that a broadest reasonable interpretation of the claim language covers the asserted abstract ideas.
Despite the assertion of the Office Action, however, the pending independent claims do not “describe the concept” of a fundamental economic practice or a commercial or legal interaction. Indeed, as discussed above, the claims generally describe implementing or training a parametric censored, mixture density machine learning model to generate parametric, multi-modal distributions for digital bid requests. In particular, the elements of independent claim 1 describe (and the elements of independent claim 5 similarly describe) (i) “identifying .. . a first digital bid request for providing digital content to a first remote client device .. . and a second digital bid request for providing additional digital content to a second remote client device,” (ii) “generating ... utilizing a parametric censored, mixture density machine learning model . . . a first parametric, multi-modal distribution that provides predicted probabilities of winning the first digital bid request,” (iii) “generating . . . utilizing the parametric censored, mixture density machine learning model, a second parametric, multi-modal distribution that provides additional predicted probabilities of winning the second digital bid request,” and (iv) “determining . . . a first digital bid for providing the digital content to the first remote client device . . . based on the first parametric, multi-modal distribution and a second digital bid for providing the additional digital content to the second remote client device .. . based on the second parametric, multi-modal distribution.”
	Further, the elements of independent claim 14 describe (1) “analyzing a training bid request utilizing [a] parametric censored, mixture density machine learning model to generate a predicted parametric, multi-modal distribution that provides predicted probabilities of winning the training bid request,” (ii) that “the predicted parametric, multi-modal distribution comprises a plurality of predicted parametric variances . . ., a plurality of predicted parametric means, and a plurality of predicted mixture weights,” and (iii) “modify[ing] the parametric censored, mixture density machine learning model by comparing the plurality of predicted parametric variances, the plurality of predicted parametric means, and the plurality of predicted mixture weights with a training realtime bidding result corresponding to the training bid request.”



	Examiner respectfully disagrees.  
Appellant asserts that “the pending independent claims do not “describe the concept” of a fundamental economic practice or a commercial or legal interaction.” Examiner asserts that the elements of “generating, … utilizing a parametric censored, mixture density, machine learning model having a mixture density network architecture, a first a parametric multi-modal distribution that provides predicted probabilities of winning the first digital bid request over a corresponding range of potential bid prices in accordance with a first plurality of parametric variances for the first digital bid request” generating, … utilizing the parametric censored, mixture density machine learning model, a second parametric multi-modal that provides additional predicted probabilities of winning the second digital bid request over a corresponding range of additional potential bid prices in accordance with a second plurality of parametric variances for the second digital bid request that differs from the first plurality of parametric variances;” and “determining, … “a first digital bid for providing the digital …  based on the parametric multi-modal distribution and a second digital bid for providing the additional digital … based on the second parametric multi-modal distribution.” And claim 14 “train a parametric censored, mixture density machine learning model to generate bid distributions for bid requests, each bid distribution providing a probability of winning a corresponding bid request for each potential bid price over a range of potential bid prices by: analyzing a training bid request utilizing the parametric censored, mixture density machine learning model to generate a predicted parametric, multi-modal distribution that provides predicted probabilities of winning the training bid request over a corresponding range of potential bid prices, wherein the predicted parametric, multi-modal distribution comprises a plurality of predicted parametric variances that reflect measures of deviation corresponding to the predicted parametric, multi-modal distribution, a plurality of predicted parametric means, and a plurality of predicted mixture weights; and modify the parametric censored, mixture density machine learning model by comparing the plurality of predicted parametric variances, the plurality of predicted parametric means, and the plurality of predicted mixture weights with a training real-time bidding result corresponding to the training bid request” represents a certain method of organizing human activity as fundamental economic practice and commercial or legal interactions specifically advertising, marketing or sales activities.  The claims effectively represent using/training a machine learning algorithm to provide a bid on digital content, which is similar to “iv. offer-based price optimization, OIP Techs., Inc. v. Amazon.com, Inc., 788 F.3d 1359, 1362–63, 115 USPQ2d 1090, 1092-93 (Fed. Cir. 2015)” (MPEP 2106.04(a)(2)(II)(A and B)) as the claims are drawn to determining a bid (i.e. offer) based on a the machine learning algorithm that predicted probabilities of winning a bid request, which is analogues to price optimization as cited in the MPEP as both fundamental economic practice and commercial interaction.    
	Furthermore, appellant’s specification recites embodiments that specify the claims may be used in advertising, including: “requesting a bid to provide a thirty second video advertisement to be played before a video accessed through a digital asset (e.g., a social media site).” (Specification at [0030]).  As such the examiner further asserts that the claims are drawn to advertising which is a certain method of organizing human activity as a commercial or legal interaction.

	As mentioned above, the Office Action broadly asserts that the claim language covers a fundamental economic practice and/or a commercial or legal interaction. The independent clams, however, are not analogous to the example fundamental economic practices provided in the MPEP or the October 2019 Update nor are they analogous to the example commercial or legal interactions provided. While those examples may not be exhaustive, the Office Action fails to provide further explanation on how the claim language of the pending independent claims describe the asserted abstract ideas.
	Accordingly, independent claims 1, 5, and 14 do not recite an abstract idea and are patent eligible under the first prong of USPTO Step 2A.

	For at least the reasons stated above Examiner asserts that the claims are drawn to an abstract idea as being a certain method or organizing human actively as a fundamental economic practice and commercial or legal interactions specifically advertising, marketing or sales activity.  

Appellant argues step 2A prong 2 on pages 10-18 of the response:  
2. Independent Claims 1, 5 and 14 are Patent Eligible Under the Second Prong of USPTO Step 2A of the 2019 PEG as they Integrate any Recited Abstract Idea into a Practical Application

Even assuming, arguendo, that the pending claims recite an abstract idea under the first
prong of USPTO Step 2A, the claims integrate any recited abstract idea into a practical application under the second prong of USPTO Step 2A. Indeed, the second prong of USPTO Step 2A requires determining whether a recited judicial exception is integrated into a practical application. 20/9 PEG at 18; October 2019 Update at 10. Specifically, this inquiry requires “evaluat[ing] whether the claim[s] recite additional elements that integrate the exception into a practical application of that exception.” 20/9 PEG at 16. “A claim that integrates a judicial exception into a practical application will apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception.” Id. at 18. For example, if a claim recites an abstract idea but also includes an additional element that “reflects an improvement in the functioning of a computer, or an improvement to other technology,” then the claim integrates the recited abstract idea into a practical application. /d. at 19. If a claim integrates a recited judicial exception into a practical application, the claim is not directed to a judicial exception and is eligible under the second prong. Id. at 18.

Independent claims I, 5, and 14 reflect an improvement to the functioning of a computer or other technology by providing improved flexibility, accuracy, and efficiency

The pending independent claims integrate any recited abstract idea into a practical application by reciting elements that reflect an improvement in the functioning of a computer, or an improvement to other technology or a technical field. In particular, the elements of independent claims 1 and 5 improve the technology for utilizing machine learning models to generate digital bids for providing digital content in response to digital bid requests within a real-time computing environment. The recited elements of independent claim 14 improve the technology for training a machine learning model implemented in generating digital bids within such a real-time computing environment.
For example, as discussed in the background of the present application, conventional bidding systems are typically inflexible, inaccurate, and inefficient. Specification at | [0002]- [0004]. For instance, conventional systems are typically inflexible in that they “employ models that rigidly generate bid distributions based on unimodal distributions having a common (i.e., fixed) variance.” Id. at ¶ [0002] Such unimodal distributions often fail to reflect real-world conditions. Id.
As bid distributions generated by conventional systems fail to reflect real-world conditions, they provide an inaccurate portrayal of the variables reflected therein. See id. at 4 [0003]. In particular, they many provide inaccurate probabilities corresponding to digital bid request over the range of alternatives. This often causes such systems to generate inaccurate digital bids based on erroneous information. Id.
Additionally, conventional systems often operate inefficiently. See id. at ¶ [0004] In particular, the models typically used by conventional systems are often inefficient. Id. For instance, many existing implement decision trees in generating digital bids. Id. Decision trees, however, typically require a significant depth to provide predictions within a sufficient degree of accuracy, leading the implementing systems to consume a significant amount of computing resources, such as processing power, processing time, and computing memory. Id. Additionally, models like decision trees are often time consuming to train, leading to further consumption of computing resources in large quantities. Id.
The claimed inventions provide several improvements over conventional systems. For example, the claimed inventions of independent claims 1 and 5 provide more flexibility by generating bid distributions having a variance that depends on unique characteristics of a particular bid request. Id. at § [0027]. Thus, these claimed inventions avoid the rigid adherence of many conventional systems “that winning bids are drawn from distributions having a common variance.” Id. Further, by “generating parametric, multi-modal distributions having a plurality of parametric variances” these claimed inventions avoid adherence to “the assumption that winning bids are drawn from unimodal distributions.” Id. Thus, the claimed inventions can more flexibly generate bid distributions based on the complexities of real-world conditions. See id.

	Examiner respectfully disagrees.  
Appellant asserts that the claimed invention provides improvement in flexibility, accuracy, and efficiency.  However, appellant has not pointed to additional elements that integrate the exception into a practical application.  “Prong Two asks does the claim recite additional elements that integrate the judicial exception into a practical application?.” (MPEP 2104(II)(A)(2)).  Furthermore “Because a judicial exception is not eligible subject matter, Bilski, 561 U.S. at 601, 95 USPQ2d at 1005-06 (quoting Chakrabarty, 447 U.S. at 309, 206 USPQ at 197 (1980)), if there are no additional claim elements besides the judicial exception, or if the additional claim elements merely recite another judicial exception, that is insufficient to integrate the judicial exception into a practical application. See, e.g., RecogniCorp, LLC v. Nintendo Co., 855 F.3d 1322, 1327, 122 USPQ2d 1377 (Fed. Cir. 2017)” (Id.)   
Appellant’s arguments are specific to the specification, and it is necessary for the specification to disclose the improvement, but there must also be additional elements in the claims that reflect the improvement. See MPEP 20106.04(d)(1): “The specification need not explicitly set forth the improvement, but it must describe the invention such that the improvement would be apparent to one of ordinary skill in the art…. Second, if the specification sets forth an improvement in technology, the claim must be evaluated to ensure that the claim itself reflects the disclosed improvement. That is, the claim includes the components or steps of the invention that provide the improvement described in the specification.” (Emphasis added).  As the appellant is only arguing the specification and not relating the arguments to the claims or additional elements in the claims these arguments do show claims as a whole integrates the judicial exception into a practical application.

Accordingly, the claimed inventions of independent claims 1 and 5 also provide more accuracy. See id. § [0028]. Indeed, by flexibly generating bid distributions that reflect the conditions around a bid request, the claimed inventions “can provide a more accurate probability of success for each possible bid.” Id. Thus, the claimed inventions generate digital bids based on more accurate information reflected in their corresponding bid distributions. See id. For instance, the claimed inventions can identify and generate optimal bids with improved accuracy. Id.
The accuracies of the claimed approach is confirmed through rigorous experimentation described in the Specification. Indeed, researchers conducted experiments comparing multiple conventional approaches to an experimental embodiment of the disclosed system described in the Specification (labeled “MDN-CR”). The results of these experiments are reflected in the following tables and corresponding description in the Specification:	 

As demonstrated by these tables, the claimed approach here provides significant improvements relative to conventional systems. See id. at 4] [0104]-[0111] and FIGS. 6A-9. Indeed, FIGS. 6A-6B demonstrate that MDN-CR performs better than any other tested method in both experimental sessions. Id. at [0109]. Moreover, FIG. 7 demonstrates that MDN-CR improves upon some conventional systems by more than 30%. Id. at [0111]. In addition, FIG. 9 illustrates that MDN-CR provides accuracy improvements of 10%-25% with regard to the ANLP measure relative to conventional systems. Id. at [0113]. 
Further, the Specification also provides experimental results establishing improved efficiency relative to conventional systems. Indeed, the following charts illustrate experimental results showing a comparison of ANLP and decision tree height for conventional systems relative to ANLP and number of mixtures of the MDN-CR experimental model:
As illustrated by these graphs and the corresponding description of the Specification the claimed approach recited by independent claims 1 and 5 provides significantly improved efficiency. See id. at § [0112] and FIGS. 8A-8B. In particular, the claimed inventions utilize a comparatively less demanding model, leading to more efficient operation. See id. For instance, while the models (e.g., decision trees) implemented by conventional systems require significant depth to obtain sufficient accuracy, the parametric censored, mixture density machine learning model of the claimed limitations reaches better metric values with a relatively small number of mixture components. Id. Thus, the claimed approach reduces the time and computing resources consumed to generate (more accurate) digital bids.
The claimed invention of independent claim 14 provides similar improvements. In particular, by training a parametric censored, mixture density machine learning model to generate parametric, multi-modal distributions for digital bid requests, the claimed invention generates a more flexible, accurate, and efficient model. See id. at {J [0027]-[0028], [0104]-[0111] and FIGS. 6A-8B. Further, by training a parametric censored, mixture density machine learning model, the claimed invention reduces time and processing requirements for training that are typically seen under conventional systems. Id. at ¶ [0029].
Accordingly, independent claims 1, 5, and 14 integrate any recited abstract idea into a practical application and are patent eligible under the second prong of USPTO Step 2A.
	
Examiner respectfully disagrees. 
First, as stated above the appellant is arguing the specification teaches an improvement, and not relating the argued improvement to the claims. Appellant’s argument is almost exclusive to the specification with only token mentioning of the claims and a single citation of claim language regarding claim 14, “claim 14 provides similar improvements. In particular, by training a parametric censored, mixture density machine learning model to generate parametric, multi-modal distributions for digital bid requests,” (Appeal brief at 17).   The argument appears to represent parametric censored, mixture density machine learning model is itself improved over prior art systems, and the use of multi-modal distributions are better, but nothing in the claim language appears to reflect the improvement.  
Furthermore, the argued improvements of “more flexible, accurate, and efficient” models also appears to be related to the abstract idea as the models are used to determine a bid price for digital content.  The improvement in generating a “a first parametric, multi-modal distribution that provides predicted probabilities of winning the first digital bid request over a corresponding range of potential bid prices” and “determining… , a first digital bid for providing the digital content to the first remote client device” even if done more flexibly, accurately and efficiently is still an improvement to the abstract idea, and not an improvement to technology. 
Additionally, appellant’s argument for more flexibility, accuracy, and efficiency does not amount to an improvement to technology under prong 2 as it is not an improvement to technology.  “Similarly, ‘claiming the improved speed or efficiency inherent with applying the abstract idea on a computer’ does not integrate a judicial exception into a practical application or provide an inventive concept. Intellectual Ventures I LLC v. Capital One Bank (USA), 792 F.3d 1363, 1367, 115 USPQ2d 1636, 1639 (Fed. Cir. 2015).” (MPEP 2106.05(f)(2)). A reduction of load on a computer does not bring about an improvement to the computer, it merely offers resources to other processes that are running on the computer.  The computer itself is not improved, but the model used, uses less processing power, as argued by appellant “In particular, the claimed inventions utilize a comparatively less demanding model, leading to more efficient operation.” (Appeal Brief at 17).  As such the claims may perform the judicial exception more effectively, however the computer, and the technology associated with the claims are not improved.  
Specifically, regarding accuracy. Appellant argues that “flexibly generating bid distributions that reflect the conditions around a bid request, the claimed inventions ‘can provide a more accurate probability of success for each possible bid.’” (Id. at 13) Appellant further cites data from the figures, to show improvement to accuracy over conational systems.  However, as stated by appellant “Thus, these claimed inventions avoid the rigid adherence of many conventional systems “that winning bids are drawn from distributions having a common variance.” Id. Further, by “generating parametric, multi-modal distributions having a plurality of parametric variances” these claimed inventions avoid adherence to ‘the assumption that winning bids are drawn from unimodal distributions.’” (Id. at 12-13).  The improvement to accuracy, and flexibility are drawn from the use of multi modal distribution as opposed to unimodal distributions. (multiple peaks vs single peak distributions).   However, the distributions are the distributions of a probability of winning a digital bid request over a range of bid prices.  This represents an improvement to the abstract idea as it is related to the bid price and degerming the bid price and not to an improvement to technology.  

b. The Office Action errs in dismissing the improvements provided by the claimed
Inventions 

The Office Action erroneously dismisses the improvements to the functioning of a computer or other technology provided by the claimed inventions. As an initial matter, the Office Action ignores the improvements to accuracy and flexibility described above. With regard to efficiency improvements, the Office Action (at 2-3) states that “a reduction of load on a computer does not bring about an improvement to the computer, it merely offers resources to other processes that are running on the computer.” This conclusion contradicts governing law. Indeed, in contrast to the Office Action’s contention, the Federal Circuit has held that “increased flexibility, faster search times, and smaller memory requirements” are directed to “an improvement of an existing technology” that support patent eligibility. Enfish, LLC v. Microsoft Corp., 822 F.3d 1327 (Fed. Cir. 2016). As explained in Enfish, an invention that results in reduced time or computer resources is a functional improvement to the computer and existing technology. 
As suggested above, the parametric censored, mixture density machine learning model can be implemented and trained with improved efficiency when compared to conventional systems. Accordingly, the claimed inventions enable the implementing computing device to perform the task of training a model and generating digital bids and distributing digital content across computer networks with improved time and computer resources.
Further, the 2019 PEG also recognizes an improvement to “other technology or technical field” to show that an abstract idea has been integrated into a practical application. As previously discussed, the technology of conventional bidding systems within real-time computer environments lacked efficiency, flexibility, and accuracy. The claimed inventions improved upon this technology by incorporating a parametric censored, mixture density machine learning model that allows implementing computer devices to operate more accurately, flexibly, and efficiently.
Accordingly, independent claims 1, 5, and 14 provide an improvement to the functioning of a computer or an improvement to other technology or a technical field, and the § 101 rejection of the claims should be overturned.  

Examiner respectfully disagrees.  
	First, appellant cites Enfish.  In Enfish, the court found that the inventive concept was a new type of data structure called self-referential table to improve the storing and retrieving data in memory.  The court described this as an improvement in the functioning of a computer. 
 In the current application the appellant is arguing that the increase in flexibility and accuracy from using a multi-modal distribution to determining a bid price with a maximum chance of winning, in comparison to prior art systems.  The claimed inventions itself does not improve the computer, but uses the computer to run the machine learning model that is more flexible, accurate, and efficient over a another machine learning modal performing the same function.  
Second appellant argues that “and trained with improved efficiency when compared to conventional systems.”  This again is not an improvement to the computer, but the computer is taxed less in the training process.  This is different than Enfish where the data structure improves the computer’s operating over a prior art computer.  
Third appellant argues “the technology of conventional bidding systems within real-time computer environments lacked efficiency, flexibility, and accuracy. The claimed inventions improved upon this technology by incorporating a parametric censored, mixture density machine learning model that allows implementing computer devices to operate more accurately, flexibly, and efficiently.” (Id. at 18).  Appellant again argues “efficiency, flexibility, and accuracy” however these are intended results not supported by additional elements in the claims, and the “efficiency, flexibility, and accuracy” is not directed to the operation of a computer, but to the performance of the abstract idea of generating a digital bid.  
Therefore for at least the reasons stated above examiner asserts that the claims do not integrate the abstract idea into t practical application.  
Appellant argues step 2B on pages 19-20:
3. Independent Claims 1, 5 and 14 are Patent Eligible Under USPTO Step 2B of the
2019 PEG by Including an Inventive Concept

Even assuming, arguendo, that the pending claims are directed to an abstract idea under
USPTO Step 2A, the claims recite significantly more than an abstract idea under USPTO Step 2B. Indeed, USPTO Step 2B requires determining whether the claims as a whole amount to significantly more than an abstract idea. 2019 PEG at 22. In particular, USPTO Step 2B requires evaluating the additional elements individually and in combination to determine whether they provide an inventive concept.” Id. at 22-23.
The principles of BASCOM support a finding of patent eligibility in this appeal. In BASCOM, the Federal Circuit held that—even if claims were directed to an abstract idea under USPTO Step 2A—claims are nevertheless patent eligible when they “provid[e] a specific technical solution beyond simply using generic computer concepts in a conventional way.” Id. at 1352.
The BASCOM court applied these principles to claims that generally covered individual customizable filtering of content on a remote Internet service provider (“ISP”) server. See BASCOM, 827 F.3d at 1345. As set forth in the claims, the BASCOM technology exploited an ISP’s ability to associate a request for Internet content with a specific individual account. Id. at 1344. The BASCOM claims exploited this ability by locating the filtering system on the ISP’s server to provide customized filtering for a user. Id. at 1344-45. Because the BASCOM patent provided “a technology-based solution (not an abstract-idea-based solution implemented with generic technical components in a conventional way) to filter content on the Internet that overcomes existing problems with other Internet filtering systems,” the Federal Circuit held that the patent claims were eligible under step two of Alice Corp. Property Ltd. v. CLS Bank International, 134 8. Ct. 2347 (2014). Jd. at 1351.
Based on the principles of BASCOM, the present independent claims are patent eligible because they provide a technology-based solution. In particular, independent claims 1 and 5 provide a technology-based solution for generating digital bids based on bid distributions that vary with respect to their corresponding digital bid request. Indeed, as previously described, conventional bidding systems utilized bid distributions that included shared properties, such as a common variance, regardless of the conditions surrounding the corresponding bid requests. Accordingly, the digital bids generated in response to the bid requests were sub-optimal.
The claimed inventions set forth in independent claims 1 and 5 solve this problem by implementing technology involving a parametric censored, mixture density machine learning model that generates parametric, multi-modal distributions that vary with their corresponding bid requests. For example, the claimed inventions of independent claims 1 and 5 utilize the parametric censored, mixture density machine learning model to generate parametric, multi-modal distributions that have different sets of parametric variances.
Similarly, the claimed invention set forth in independent claim 14 solves this problem by implementing technology involving training a parametric censored, mixture density machine learning model to generate parametric, multi-modal distributions that vary with their corresponding bid requests. Indeed, the claimed invention analyzes a training bid request and modifies the parametric censored, mixture density machine learning model based on the results of the analysis. Accordingly, the claimed invention trains the parametric censored, mixture density machine learning model to generate parametric, multi-modal distributions that vary with their corresponding bid requests. 
Accordingly, independent claims 1, 5, and 14 provide an inventive concept via a technology-based solution and are patent eligible under USPTO Step 2B.

	Examiner respectfully disagrees.  
First appellant argues “independent claims 1 and 5 provide a technology-based solution for generating digital bids based on bid distributions that vary with respect to their corresponding digital bid request. Indeed, as previously described, conventional bidding systems utilized bid distributions that included shared properties, such as a common variance, regardless of the conditions surrounding the corresponding bid requests. Accordingly, the digital bids generated in response to the bid requests were sub-optimal.” This argument is based on the abstract idea and an improvement to the abstract idea.  Improvements to the abstract idea do not amount to significantly more than the abstract idea.  Therefore, the argued improvement does not amount to significantly more than the abstract idea.  
Appellant further argues “independent claim 14 solves this problem by implementing technology involving training a parametric censored, mixture density machine learning model to generate parametric, multi-modal distributions that vary with their corresponding bid requests. Indeed, the claimed invention analyzes a training bid request and modifies the parametric censored, mixture density machine learning model based on the results of the analysis. Accordingly, the claimed invention trains the parametric censored, mixture density machine learning model to generate parametric, multi-modal distributions that vary with their corresponding bid requests.” However, this is also abstract as the training of the model to perform the abstract idea of generating bids and bis distributions is still abstract.  
Therefore, for at least the reasons stated above examiner asserts that the claims do not contain additional elements that amount to significantly more than the abstract idea. 


For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/GREGORY M JAMES/Examiner, Art Unit 3693                                                                                                                                                                                                        
Conferees:
/Shahid Merchant/Supervisory Patent Examiner, Art Unit 3693

/ALEXANDER G KALINOWSKI/Supervisory Patent Examiner, Art Unit 3691                                                                                                                                                                                                        


Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.